Name: Council Regulation (EC) No 2249/1999 of 22 October 1999 opening a Community tariff quota for the import of meat of bovine animals, boneless, dried
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  trade;  tariff policy;  Europe
 Date Published: nan

 Avis juridique important|31999R2249Council Regulation (EC) No 2249/1999 of 22 October 1999 opening a Community tariff quota for the import of meat of bovine animals, boneless, dried Official Journal L 275 , 26/10/1999 P. 0002 - 0003COUNCIL REGULATION (EC) No 2249/1999of 22 October 1999opening a Community tariff quota for the import of meat of bovine animals, boneless, driedTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) In the context of the negotiations on an agreement between the European Community and the Swiss Confederation on Trade in Agricultural Products, the Community has undertaken to open as from 1 July 1999 an autonomous tariff quota for meat of bovine animals, boneless, dried; the agreement was signed on 21 June 1999;(2) In order to comply with the terms of the Community's undertaking, provision should be made for such preferential treatment to expire 12 months after the entry into force of the agreement;(3) For reasons of simplification this quota should be opened on a pluriannual basis for periods of 12 months each; however, the last quota period might be shorter than 12 months according to the actual date of entry into force of the agreement; in that event it is appropriate to authorise the Commission to adjust the available quantity under the tariff quota accordingly;(4) At the end of the transitional period ending one year after the entry into force of the agreement, the conditions for preferential imports from Switzerland of meat of bovine animals, boneless, dried, will be covered by the provisions of that agreement;(5) Detailed rules for the application of this Regulation and, in particular, the provisions required for quota management should be adopted in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal(1),HAS ADOPTED THIS REGULATION:Article 11. A Community tariff quota is hereby opened on a pluriannual basis for the period from 1 July of one year to 30 June of the following year for the import of a net volume of 700 tonnes per any such period of meat of bovine animals, boneless, dried, falling within CN code ex 0210 20 90.2. Under the quota referred to in paragraph 1 the specific amounts of the customs duties fixed in the Common Customs Tariff shall not apply.Article 2The detailed rules for this Regulation and, where appropriate, the proportionate reduction of the annual quantity in the case of a final tariff quota period of less than 12 months shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68.Article 3This Regulation shall enter into force on the third day following the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999 until the last day of the twelfth month following the month of entry into force of the agreement between the European Community and the Swiss Confederation on Trade in Agricultural Products.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 22 October 1999.For the CouncilThe PresidentS. MÃ NKÃ RE(1) OJ L 148, 28.6.1968, p. 24. Regulation as last amended by Regulation (EC) No 1633/98 (OJ L 210, 28.7.1998, p. 17).